DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-3, 6-14 and 16-20 are currently pending in the present application. Claims 1, 6, 11-12, 16 and 20 are currently amended; claims 2-3, 7-10, 13-14 and 17-19 are original; and claims 4-5 and 15 are canceled. The amendment dated December 2, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1-3, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Aota (US 2009/0231529), of record, discloses a manufacturing method of a display substrate (Figure 11; see Paragraph [0091] identifying the embodiment shown in Figure 11), comprising: forming a first planarization layer (17; Paragraph [0094]) on a base substrate (10; Paragraph [0092]) on which a patterned film layer (TR; Paragraph [0063]) is formed; forming a first buffer layer (21; Paragraph [0126]) on a side, away from the base substrate, of the first planarization layer; forming a second buffer layer (23; Paragraph [0102]) on a side, away from the base substrate, of the first buffer layer; and forming a polarizer (PL2; Paragraph [0107]) on a side, away from the base substrate, of the second 
However, Aota fails to disclose, in light of the specification, “after forming the second planarization layer on the side, away from the base substrate, of the first planarization layer, the method further comprises: performing ashing on a side, away from the base substrate, of the second planarization layer to reduce a contact angle between the second planarization layer and the first buffer layer”.
The examiner further considered Kobayashi (US 6512562), Okumoto (US 2014/0159026), and Liu (US 2006/0066946). Kobayashi teaches applying the plasma treatment to the protective film for the polarizing plate to lower the contact angle (Column 8 lines 3-9), but fails to suggest the contact angle be reduced between the second planarization layer and the first buffer layer. Okumoto teaches the gate insulating layer on which the intermediate layer is formed and has a contact angle of less than 40 degrees (Paragraphs [0047]-[0048]), but fails to teach the contact angle is reduced between the second planarization layer and the first buffer layer. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-3 and 6-11 are allowable by virtue of their dependence on claim 1.
Regarding claim 12, Aota discloses a display substrate (Figure 11; Paragraph [0091] identifying the embodiment shown in Figure 11), comprising: a patterned film layer (TR; Paragraph [0063]) on a base substrate (10; Paragraph [0092]) and a first planarization layer (17; Paragraph [0094]) on a side, away from the base substrate, of the patterned film layer; a first buffer layer (21; Paragraph [0126]) on a side, away from the base substrate, of the first planarization layer; a second buffer layer (23; Paragraph [0102]) on a side, away from the base substrate, of the first buffer layer; and a polarizer (PL2; Paragraph [0107]) on a side, away from the base substrate, of the second buffer layer; and a second planarization layer (18; Paragraph [0096]) between the first planarization layer and the first buffer layer. Kadowaki (US 2012/0140148) discloses a polarizer being a Wire Grid Polarizer (WGP) (Figure 16, Paragraph [0074]) to improve use efficiency of light from a backlight (Paragraph [0023]). You ‘906 teaches providing a different planarization material which is a fluorine-containing resin to form a fine pattern (Figure 1, Paragraph [0010]).
However, Aota fails to disclose, in light of the specification, “the second planarization layer is subjected to an ashing process, and a contact angle between the second planarization layer and the first buffer layer is reduced”. 
The examiner further considered Kobayashi (US 6512562), Okumoto (US 2014/0159026), and Liu (US 2006/0066946). Kobayashi teaches applying the plasma treatment to the protective film for the polarizing plate to lower the contact angle (Column 8 lines 3-9), but fails to suggest the contact angle be reduced between the second planarization layer and the first buffer layer. Okumoto teaches the gate insulating layer on which the intermediate layer is formed and has a contact angle of less than 40 degrees (Paragraphs [0047]-[0048]), but fails to teach the contact angle is reduced between the second planarization layer and the first buffer layer. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 12.
Dependent claims 13-14 and 16-19 are allowable by virtue of their dependence on claim 12.
Regarding claim 20, Aota discloses a display device (Figures 1 and 11; see Paragraph [0091] identifying the embodiment shown in Figures 1 and 11), comprising a display substrate (Figure 11), comprises: a patterned film layer (TR; [0063]) on a base substrate (10; Paragraph [0092]) and a first planarization layer (17; Paragraph [0094]) on a side, away from the base substrate, of the patterned film layer; a first buffer layer (21; Paragraph [0126]) on a side, away from the base substrate, of the first planarization layer; a second buffer layer (23; Paragraph [0102]) on a side, away from the base substrate, of the first buffer layer; and a polarizer (PL2; Paragraph [0107]) on a side, away from the base substrate, of the second buffer layer; and a second planarization layer (18; Paragraph [0096]) between the first planarization layer and the first buffer layer. Kadowaki (US 2012/0140148) discloses a polarizer being a Wire Grid Polarizer (WGP) (Figure 16, Paragraph [0074]) to improve use efficiency of light from a backlight (Paragraph [0023]). You ‘906 teaches providing a different planarization material which is a fluorine-containing resin to form a fine pattern (Figure 1, Paragraph [0010]).
However, Aota fails to disclose, in light of the specification, “the second planarization layer is subjected to an ashing process, and a contact angle between the second planarization layer and the first buffer layer is reduced”. 
The examiner further considered Kobayashi (US 6512562), Okumoto (US 2014/0159026), and Liu (US 2006/0066946). Kobayashi teaches applying the plasma treatment to the protective film for the polarizing plate to lower the contact angle (Column 8 lines 3-9), but fails to suggest the contact angle be reduced between the second planarization layer and the first buffer layer. Okumoto teaches the gate insulating layer on which the intermediate layer is formed and has a contact angle of less than 40 degrees (Paragraphs [0047]-[0048]), but fails to teach the contact angle is reduced between the second planarization layer and the first buffer layer. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 20.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871          

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871